 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    ISAIAH J. PETILLO,                                    Case No. 1:19-cv-00908-SAB (PC)
12                       Plaintiff,                         ORDER DIRECTING CLERK OF COURT TO
                                                            RANDOMLY ASSIGN DISTRICT JUDGE TO
13           v.                                             ACTION
14    REYNALDO JASSO, et al.,                               FINDINGS AND RECOMMENDATIONS
                                                            RECOMMENDING PLAINTIFF’S MOTION
15                       Defendants.                        FOR LEAVE TO PROCEED IN FORMA
                                                            PAUPERIS BE DENIED
16
                                                            (ECF No. 2)
17
                                                            THIRTY (30) DAY DEADLINE
18

19          Plaintiff Isaiah J. Petillo is a state prisoner proceeding pro se in this civil rights action

20   pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on July 3, 2019. (ECF No. 1)

21          Currently before the Court is Plaintiff’s application to proceed in forma pauperis pursuant

22   to 28 U.S.C. § 1915, filed on July 3, 2019. (ECF No. 2.)

23                                                     I.

24                                         LEGAL STANDARD

25          The Prison Litigation Reform Act of 1995 (“PLRA”) was enacted “to curb frivolous

26   prisoner complaints and appeals.” Silva v. Di Vittorio, 658 F.3d 1090, 1099-1100 (9th Cir. 2011).

27   28 U.S.C. § 1915(g) provides that: “In no event shall a prisoner bring a civil action . . . under this

28   section if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
                                                        1
 1   facility, brought an action or appeal in a court of the United States that was dismissed on the grounds

 2   that it is frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the

 3   prisoner is under imminent danger of serious physical injury.” Therefore, if a prisoner has incurred

 4   three or more “strikes” (i.e., three or more cases that were dismissed on the grounds that the cases

 5   were frivolous, malicious, or failed to state a claim upon which relief may be granted) before filing

 6   a new civil action, the prisoner is precluded from proceeding in forma pauperis in the new civil

 7   action unless the complaint makes a plausible allegation that the prisoner faced “imminent danger

 8   of serious physical injury” at the time the complaint was filed. Andrews v. Cervantes, 493 F.3d

 9   1047, 1053 (9th Cir. 2007).

10                                                           II.

11                                                   DISCUSSION

12           Initially, the Court finds that Plaintiff has incurred three or more “strikes” under § 1915(g)

13   prior to filing the instant civil action. The Court take judicial notice of the following cases 1: (1)

14   Petillo v. Bolan, Case No. 2:16-cv-02513-CJC-JPR (C.D. Cal.) (dismissed on January 5, 2017 for

15   failure to state a claim, following a screening order stating that all of Plaintiff’s claims are barred

16   by Heck v. Humphrey, 512 U.S. 477 (1994), and that Plaintiff only sought monetary relief); (2)

17   Petillo v. Kearnan, Case No. 3:16-cv-01950-MMA-JMA (S.D. Cal.) (dismissed on April 28, 2017

18   for failure to state a claim); (3) Petillo v. Castro, Case No. 3:16-cv-02457-WQH-BLM (S.D. Cal.)

19   (dismissed on July 14, 2017 for failure to state a claim); and (4) Petillo v. Jasso, Case No. 1:18-cv-

20   01188-AWI-JLT (E.D. Cal.) (dismissed on June 10, 2019 for failure to exhaust administrative
21   remedies, following a screening order stating Plaintiff’s failure to exhaust administrative remedies

22   was clear from the face of the operative complaint). See Harris v. Mangum, 863 F.3d 1133, 1142

23   (9th Cir. 2017) (“[W]hen we review a dismissal to determine whether it counts as a strike, the style

24   of the dismissal or the procedural posture is immaterial. Instead, the central question is whether

25   the dismissal rang the PLRA bells of frivolous, malicious, or failure to state a claim.” (citation and

26
     1
      The Court takes judicial notice of these cases pursuant to Federal Rule of Evidence 201(b)(2). See United States v.
27   Black, 482 F.3d 1035, 1041 (9th Cir. 2007); Headwaters Inc. v. U.S. Forest Serv., 399 F.3d 1047, 1051 n.3 (9th Cir.
     2005); U.S. el rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
28
                                                               2
 1   internal quotation marks omitted)); Washington v. L.A. County Sheriff’s Dep’t, 833 F.3d 1048,

 2   (9th Cir. 2016) (stating that a dismissal under Heck qualifies as a strike under § 1915(g) “for failure

 3   to state a claim when Heck’s bar to relief is obvious from the face of the complaint, and the entirety

 4   of the complaint is dismissed for a qualifying reason under the PLRA[]”); El-Shaddai v. Zamora,

 5   833 F.3d 1036, 1042 (9th Cir. 2016) (stating that a dismissal for failure to exhaust administrative

 6   remedies counts as a strike under § 1915(g) if the failure to exhaust is apparent from the face of the

 7   complaint).

 8          Therefore, Plaintiff’s motion to proceed in forma pauperis must be denied unless his

 9   complaint makes a plausible allegation that he faced “imminent danger of serious physical injury”

10   at the time that he filed his complaint on July 3, 2019. Andrews, 493 F.3d at 1053-56. In his

11   complaint, Plaintiff alleges that, on July 18, 2018, Correctional Officers Jasso and Ochoa used

12   excessive force on him. Plaintiff further alleges that, on approximately July 27, 2018, Correctional

13   Officer Ochoa threatened to assault him. However, as these events are alleged to have occurred

14   approximately a year before the instant complaint was filed and Plaintiff has not alleged that he is

15   in any “ongoing danger” of serious physical injury, Plaintiff’s complaint fails to demonstrate that

16   he was in imminent danger of serious physical injury at the time he filed his complaint. Andrews,

17   493 F.3d at 1056-57. Therefore, since Plaintiff has not satisfied the imminent danger exception to

18   three-strikes rule of § 1915(g), Plaintiff’s motion to proceed in forma pauperis must be denied. If

19   Plaintiff wishes to proceed with this action, Plaintiff must pre-pay the $400.00 filing fee in full.

20                                                    III.
21                                ORDER AND RECOMMENDATIONS

22          Accordingly, the Court HEREBY ORDERS the Clerk of the Court to randomly assign a

23   Fresno District Judge to this action.

24          Further, IT IS HEREBY RECOMMENDED that:

25          1.      Plaintiff's motion to proceed in forma pauperis, (ECF No. 2), be DENIED, pursuant

26                  to 28 U.S.C. § 1915(g); and
27          2.      Plaintiff be ordered to pay the $400.00 filing fee in full in order to proceed with this

28                  action.
                                                        3
 1            These Findings and Recommendations will be submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within thirty (30)

 3   days after being served with these Findings and Recommendations, Plaintiff may file written

 4   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

 5   Findings and Recommendation.” Plaintiff is advised that the failure to file objections within the

 6   specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”

 7   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

 8   F.2d 1391, 1394 (9th Cir. 1991)).

 9
     IT IS SO ORDERED.
10

11   Dated:     July 8, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
